Citation Nr: 1146043	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-48 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for post-operative residuals of a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, granted service connection for post operative pilonidal cyst scar, with a 10 percent disability rating assigned, effective July 13, 2007.    

It does not appear that the Veteran timely filed a substantive appeal in this case, as his VA Form 9, received on December 15, 2009, was submitted more than 60 days following the statement of the case was issued on October 2, 2009, and more than one year after the issuance of the September 2008 rating decision.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  The RO certified the appeal to the Board in April 2010.  Accordingly, the filing of a timely substantive appeal, in this instance, is waived.

The Veteran and his spouse provided testimony before the undersigned at the RO in August 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the August 2011 Board hearing, the Veteran reported that the pain and discomfort from his post-operative pilonidal cyst scar had worsened since his last VA examination in June 2008.  In the December 2009 VA Form 9, the Veteran reported that he often experiences bleeding from or around the scar when he sits.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a VA examination is necessary to determine the current severity of his disability.  

A total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  

At the time of the June 2008 VA examination, the Veteran was working an average ten hours per week as a water line designer.  He reported that his service-connected surgical scar did not significantly impact his work performance.  However, the Veteran reported during the Board hearing that he had had difficulty working due to his post-operative residuals of pilonidal cyst, that he ultimately retired as a result, and that he was no longer working.  He stated that he had not previously reported this difficulty as he did not want to lose his job and that he would rather be working than be retired.  

Based on the forgoing, the VA examiner is requested to provide an opinion as to whether the Veteran's unemployment is attributable to his service-connected disability or whether that disability would preclude all gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his post-operative residuals of pilonidal cyst.  The examiner should review the claims folder and note such review in the examination report.

The examiner should note the extent of any scar and whether it is tender on examination, as well as any other manifestations of the scar.

The examiner should identify all associated neurologic impairment, note the nerves involved, and opine as to the severity of the symptoms.

The examiner should provide an opinion as to whether the service-connected post-operative residuals of pilonidal cyst would prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion that takes into consideration the Veteran's reports.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


